FILED
                            NOT FOR PUBLICATION                             DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50596

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00775-JAK

  v.
                                                 MEMORANDUM*
FRANCISCO LOPEZ, a.k.a. Francisco
Lopez Laguna, a.k.a. Francisco Lopez
Lagunas,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Francisco Lopez appeals from the district court’s judgment and challenges

his guilty-plea conviction and sentence for being an illegal alien found in the

United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Lopez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Lopez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Lopez waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Lopez’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waivers. See United States v. Watson, 582 F.3d
974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    12-50596